DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		The claims dated 12/16/2021 are under current examination. Claims 1, 6-7 and 20 are amended. Claims 1-4, 6-15 and 18-22 are currently pending.
3.		Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5 May 2021.
	
4.		Claims 1-4, 6-11 and 18-22, drawn to a method of treating an individual that has Parkinson’s disease, and a pharmaceutical composition comprising a Guanylate Cyclase 2C (GUCY2C) agonist as an active ingredient, are under examination in the instant application.

Objection/Rejection withdrawn
5.		Upon consideration of appropriate amendment of specification (filing dates of PCT and foreign application), the objection is withdrawn.
6.		 Upon consideration of amendment of claims to cancel the “risk of developing…” limitation, the rejection under 35 U.S.C. 112, first paragraph, scope of enablement is withdrawn.
7.		Upon consideration of amendment of claims 1 and 20, and upon reconsideration of previously made rejections, the prior art rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 are withdrawn. 

	
Rejection maintained
Double Patenting
Non-Statutory

8.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
9.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
10.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

11.		Claims 1-4, 6-11 and 18-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-18 of co-pending application number 17/271,978. The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 9/16/2021. Minor modifications are added to address the present amendment.
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of treating an individual suffering or at risk of having PD, comprising administering GUCY2C agonist like guanylin, and a PDE inhibitor. 
The only difference between the two sets of claims are:
(i) Instant claims 1 and 20-22 recite comprising GUCY2C agonist as an active pharmaceutical ingredient, and a pharmaceutical composition, along with PDE inhibitor, while ‘978 claims do not recite a pharmaceutical composition. However, the ‘978 claims are treating PD (a human disease) using PDE inhibitor and GUCY2C agonist, obviously contemplating a pharmaceutical composition as a therapeutic, as also taught on page 14, lines 40-42 of the ‘978 specification. 
(ii) Instant claims recite modes of administration of the pharmaceutical composition, while the ‘978 claims do not have this recitation. However, this would be obvious as the same formulation is being administered to the same population for treating PD, which is also taught on page 17, lines 35-38 of the ‘978 specification.	
 12.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Applicant’s Remarks:
13.		Applicant requests that the double patenting rejection be held in abeyance until allowable subject matter is indicated.
14.		Applicant’s argument is considered, however, is not found to be persuasive. The rejection has not been overcome by amendment or the filing of an approved terminal disclaimer. The rejection is therefore, maintained.

New Rejections
Claim Rejections - 35 USC § 102
15.		The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

16.		Claims 1, 3-4, 6-9, 11, 19-21 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Ganat et al US 20150086481, 3/26/2015, as evidenced by Braak et al (Cell Tiss Res 318: 121-134, 2004). 
17.		The claims are drawn to a method of treating an individual having PD, comprising administering a Guanylate Cyclase 2C (GUCY2C) agonist as an active pharmaceutical ingredient to the individual by one or more of the recited administration modes (claim 1); wherein: the individual has PD stage 1, 2, 3, or 4 (claim 3) and the agonist is guanylin or a functional derivative thereof (clam 4). Claims 6 and 7 are directed to increasing dopamine production by a dopaminergic cell, or increasing level of phosphorylation of Ser40 of tyrosine hydroxylase in a dopaminergic cell, comprising contacting the cell with a GUCY2C agonist as an active ingredient, thereby increasing signaling in the cell; wherein: the agonist is guanylin or a functional derivative thereof (claims 8, 9), and the cell is a midbrain dopaminergic neuron (claims 11, 19). Claim 20 recites a pharmaceutical composition formulated for one or more of the recited administration modes comprising a GUCY2C agonist as an active pharmaceutical ingredient and a pharmaceutically acceptable carrier for treating an individual having PD; wherein the agonist is guanylin or a functional derivative thereof (claim 21).
18.		Ganat et al teach the use of GUCY2C receptor ligands in the treatment of PD. The reference teaches that GUCY2C is expressed by midbrain dopaminergic mDA) neurons in the substantia nigra (SN), and guanylin specifically targets GUCY2C on these neurons (para 0002, 0003, 0045). The reference also teaches administration of guanylin to a subject by injection, transdermal, topical, via port-catheter, pulmonary etc, wherein guanylin targets mDA neurons, and wherein PD is characterized by loss of these neurons (para 0040, 0077, 0084, 0086, 0088, 0090). Ganat et al teach that the GUCY2C receptor ligand or guanylin is used for treating PD (para 0003; claim 20), indicating that guanylin is an active pharmaceutical ingredient (instant claims 1, 20). Ganat et al also teach pharmaceutical compositions comprising the GUCY2C ligand (guanylin) formulated as a therapeutic, and including physiologically (pharmaceutically) acceptable excipients (para 0089) (instant claims 20, 21). Even though the reference does not state the stage of PD in the treated subjects, the pathological changes in the midbrain region and the substantia nigra, occur in stages 3 and 4 of PD showing the presence of Lewy neurites, as evidenced by Braak et al (Abstract; pages 129, 131 – Stages 3, 4; Figs. 6H-O, 7A-C). As the reference teaches that guanylin targets GUCY2C receptors on mDA neurons which are decreased in PD, and also teaches that guanylin is administered to PD patients as a therapeutic (para 0040), it would inherently imply that guanylin is contacting mDA neurons upon administration to a PD patient, absent evidence to the contrary (instant claims 1, 3-4, 6-9, 11, 19). The limitations of claims 6 and 7 respectively reciting “a method of increasing dopamine production..”, and “a method of increasing the level of phosphorylation of Ser40 of tyrosine hydroxylase…” in the preamble, are directed to an intended outcome of the claimed method steps and does not receive patentable weight. MPEP 2111.02(II) states that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Here, the body of the claim sets forth all the steps and starting materials, and the preamble of the claim merely sets forth an intended use of the steps.  Additionally, with respect to the conclusion, the "thereby increasing signaling…" clause at the end of claims 6 and 7 recites a result of the method, but not a step that is to be performed by the artisan. Upon performing the sole step comprising administering a GUCY2C agonist to a subject (inherently resulting in “contacting.. cell” for reasons stated earlier) suffering from PD, one will necessarily have increased signaling by GUCY2C in the cell. The reference therefore, anticipates the invention.

Applicant’s Remarks:
19.		Applicant argues that Ganat teaches "conjugated GUCY2C receptor ligands" and not GUCY2C agonist as an "active principle" for treating PD. Applicant asserts that based upon the expression of GUCY2C receptor in mDA neurons of substantia nigra, Ganat teaches "targeting detectable and/or therapeutic moieties to these neurons by conjugating them to a GUCY2C receptor ligand". Applicant argues that examples 1, 2 and 5 refer to receptor identification on cells and examples 3, 4, 6 use radioactive iodine in the guanylin conjugate for diagnostic purpose, which would destroy and negate the agonistic property of guanylin. Based upon this reasoning, Applicant alleges that Ganat does not explicitly or inherently teach the use of "GUCY2C agonist as a therapeutic ingredient in the treatment of Parkinson's disease", rather only as a targeting tool. Applicant contends that the present invention recognized that GUCY2C receptor activation by the agonist results in activating tyrosine hydroxylase, thereby elevating dopamine production by dopaminergic cells. Applicant requests reconsideration and withdrawal of the rejection.
20.		Applicant’s arguments are fully considered, but not found to be persuasive. Applicant’s description of the instant inventive feature is also considered. As Applicant points out, examples 1, 2 and 5 of the reference studies receptor identification on cell types, and examples 3, 4, 6 use radioactive iodine for delivery and PET imaging. Clearly, none of these examples are directed to treating PD. As stated in the rejection however, Ganat teaches that the GUCY2C ligands or guanylin can be used not only for diagnosis, but also for treatment of PD (para 0003). The reference therefore, explicitly teaches the GUCY2C ligands as an active therapeutic (pharmaceutical) ingredient.
21.		Applicant's traversal appears to be mainly directed to the teaching of GUCY2C ligands present in the form of conjugates with therapeutic or detectable moieties. However, claims 1, 6 and 7 recite "comprising administering/contacting", and claim 20 recites a pharmaceutical composition “comprising a GUCY2C agonist”, which means the administration or the pharmaceutical composition does not exclude other active ingredients. As noted in the MPEP 2111.03, the phrase "comprising" is a transitional phrase that is open-ended and "define(s) the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim".  As the reference explicitly teaches the use of GUCY2C "ligands in the diagnosis and/or treatment of Parkinson's disease" (para 0003), the reference inherently implies the ligands as an "active principle" for treating PD.

Claim Rejections - 35 USC § 103
22.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.		Claims 1-4, 6-11 and 18-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ganat et al (2015), in view of Garcia et al (Curr Med Chem 21: 1171-1187, 2014).
24.		Claim 2 recites further administration of a phosphodiesterase (PDE) inhibitor to the individual. Claims 10 and 18 recite further providing the cell with a phosphodiesterase (PDE) inhibitor. Claim 22 recites that the composition further comprises a PDE inhibitor.
25.		The teachings of Ganat et al are set forth above.
26.		Ganat et al also teach that the GUCY2C ligand conjugate can be administered in combination with other therapeutics for PD (para 0123). The reference however, does not teach a PDE inhibitor.
27.		Garcia et al teach that PDE (e.g. PDE10A) inhibitors are therapeutic targets and disease modifying drugs for PD treatment (abstract). Even though the reference does not teach administering a PDE inhibitor to an individual having PD, it teaches that the inhibitors are important pharmacological agents for modifying diseases like PD (instant claim 22), inherently implying that the inhibitors are administered for treating individuals having PD (instant claims 2, 10, 18). The reference concludes that PDE inhibitors are a "new treatment approach to Parkinson's disease" (page 1185, concluding para).
28.		Neither Ganat et al, NOR Garcia et al teach both GUCY2C agonist and PDE inhibitor to be administered to the subject having PD, or be present in a pharmaceutical composition for treating an individual having PD. However, in the absence of unexpected results, it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of the references and to have both GUCY2C agonist and PDE inhibitor in a method, or in a composition for treating subjects with PD. Each of these therapeutics had been taught by the prior art to be useful agents for the treatment of PD. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven,205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose in order to for a third composition that is to be used for the very same purpose since the idea of combining them flows logically from their having been individually taught in the prior art.  Applying the same logic to the instant method and composition claims, given the teaching of the prior art of using GUCY2C agonist and PDE inhibitor individually for treating PD, it would have been obvious to use both GUCY2C agonist and PDE inhibitor for the same purpose or in the same composition, because the idea of doing so would have logically followed from their having been individually taught in the prior art to be useful for the same purpose.  
29.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
	Applicant’s Remarks:
30.		Applicant argues that Garcia fails to cure the deficiencies of Ganat, which does not teach GUCY2C agonist as an active ingredient for treating PD. Applicant requests reconsideration and withdrawal of the rejection. 
31.		Applicant’s arguments are fully considered, however, are not found to be persuasive. Ganat is a proper reference for reasons provided above. The combination of Ganat and Garcia therefore, render the combination obvious. 


32.		Claims 1-2, 4, 6-11, 18-22 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Comiskey et al, US PGPB 20150366935, published 12/24/2015, in view of Furuya et al (Anat Embryol 197: 359-367, 1998), as evidenced by Ganat et al (2015).
33.		Comiskey et al teach formulation and use of guanylate cyclase-C or GCC (alias GUCY2C as taught in instant specification, page 4, lines 20-22) agonist peptides (active therapeutic or pharmaceutical ingredient) for treatment and prevention of various disorders, including neurologic disorders like PD (i.e. the individual has PD) wherein the formulation can be administered alone or with additional agents like PDE inhibitor (Abstract; para 0003, 0039,  0127, 0149), and wherein the GCC agonists like guanylin bind to GCC and stimulate cellular cGMP (para 0075) (instant claims 1-2). Comiskey et al also teach pharmaceutical compositions comprising GUCY2C agonist peptides (active therapeutic or pharmaceutical ingredient), along with pharmaceutically acceptable excipients (para 0012, 0035, 0052, 0141), wherein the agonist peptides can be analogs of natural GUCY2C agonist peptides - guanylin or uroguanylin (functional derivative of guanylin) (para 0049, 0075, 0077) (instant claims 20, 21), and wherein the formulation comprises additional therapeutics like PDE inhibitor (para 0148, 0149) (instant claim 22). It is known that the agonist peptides (like guanylin) target GUCY2C receptors on mDA neurons which are decreased in PD as evidenced by Ganat et al (see previous rejection), therefore, administration of GUCY2C agonist peptides or functional derivatives of guanylin, inherently implies that the agonist is contacting mDA neurons upon administration to a PD patient, absent evidence to contrary (instant claims 1-2, 4, 6-11, 18-19). The limitations of claims 6 and 7 respectively reciting “a method of increasing dopamine production..”, and “a method of increasing the level of phosphorylation of Ser40 of tyrosine hydroxylase…” in the preamble, recite an intended outcome of the claimed method steps and does not receive patentable weight. MPEP 2111.02(II) states that “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Here, the body of the claim sets forth all the steps and starting materials, and the preamble of the claim merely sets forth an intended use of the steps.  Additionally, with respect to the conclusion, the "thereby increasing signaling…" clause at the end of claims 6 and 7 recites a result of the method, but not a step that is to be performed by the artisan. Upon performing the sole step of administering a GUCY2C agonist to a subject (inherently resulting in “contacting.. cell” for reasons stated earlier) suffering from PD, one will necessarily have increased signaling by GUCY2C in the cell. 
34.		Comiskey et al do not teach the modes of administration as recited in claims 1 and 20.
35.		Furuya et al teach administration of human guanylin by intravenous injection to rats (individual), which produces an action on the intestine related to mucus secretion and water movement (Abstract). The reference teaches that guanylin elevates intracellular cGMP levels in the intestine (Introduction). 
36.		It would have been obvious to the person of ordinary skill to administer guanylin to treat constipation associated with PD as taught by Comiskey et al (para 0127), by administering guanylin in the form of injection in view of the teachings of Furuya et al. The person of ordinary skill would have been motivated to use the injection mode of delivery for guanylin as It is able to reach the intestine and produce a physiological effect. The person of ordinary skill would have expected reasonable success because different modes of delivering GUCY2C agonists injections were being tested, at the time of filing of the instant invention.
37.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
	Applicant’s remarks:
38.		Applicant argues that Comiskey teaches treatments for constipation and gastro-intestinal disorders, that are secondary to other disorders including PD, however, does not provide a treatment for PD, which needs to address CNS defects that are the hallmark of PD. Applicant argues that the effects of guanylin of the reference mentions the effects in the intestine, which is different from the effects in dopaminergic cells. Applicant adds that the claims are now amended to recite non-intestinal delivery of the pharmaceutical. Applicant therefore, requests reconsideration and withdrawal of the rejection.
39.		Applicant’s arguments are fully considered, but not found to be persuasive. First of all, instant claims 1 and 20 recite "treating an individual that has Parkinson's disease", meaning that the treatment is given to a patient who has PD, i.e. the patient can have other disorders in addition to PD. The claims do not require that the method or therapeutic is "for treating PD". Since Comiskey et al teach treating constipation or intestinal disorders in subjects having PD, the art reads on the claims as instantly recited. Applicant's argument about amending the claims to a non-intestinal delivery has been addressed in the rejection above. The prior art renders the administration of guanylin by injection to subjects having PD as prima facie obvious.

Conclusion
40.   	No claims are allowed.
		             41.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571) 272-9037. The examiner can normally be reached on Monday through Friday, 9:00 a.m. to 5:00 p.m.
42.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on (571) 272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
43.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
7 May 2022

/GREGORY S EMCH/
Primary Examiner, Art Unit 1699